***Text Omitted and Filed Separately with the Securities and Exchange
Commission. Confidential Treatment Requested Under 17 C.F.R. Sections
200.80(b)(4) and 230.406.

AGREEMENT
THIS AGREEMENT (this “Agreement”) is made and entered into as of December 2,
2014 (the “Effective Date”) by and between Sequenom, Inc. (“Sequenom”) and The
Chinese University of Hong Kong (“University”). Sequenom and University are each
referred to herein as a “Party” and collectively as the “Parties.”
RECITALS
WHEREAS, Sequenom, Illumina, Inc. (“Illumina”) and others are parties to that
certain settlement agreement dated as of December 2, 2014 (the “Settlement
Agreement”) relating to, among other proceedings, the Northern District of
California Verinata Health, Inc. et al. v. Sequenom, Inc. et al.,
3:12-cv-00865-SI.
WHEREAS, Sequenom and University are parties to that certain (1) License
Agreement dated as of September 16, 2008 (the “License Agreement (’256)”),
(2) License Agreement dated as of May 3, 2011 (the “License Agreement (’336)”),
and (3) License Agreement dated as of May 3, 2011 (the “License Agreement
(’335)”, and together with the License Agreement (’256) and License Agreement
(’336), collectively, the “Sequenom License Agreements”).
WHEREAS, University and Illumina are parties to that certain (a) License
Agreement dated as of December 2, 2014, pursuant to which University grants to
Illumina certain licenses and other rights related to the inventions and other
technology described in University Docket No. […***…] (the “License Agreement
(’401)”), and (2) License Agreement dated as of December 2, 2014, pursuant to
which University grants to Illumina certain licenses and other rights related to
the inventions and other technology described in University Docket No. […***…]
(the “License Agreement (’403)”, and together with the License Agreement (’401),
collectively, the “Illumina License Agreements”). The Sequenom License
Agreements and the Illumina License Agreements, collectively, the “License
Agreements”).
WHEREAS, in connection with the Settlement Agreement, University agreed to
(a) certain amendments to the Sequenom License Agreements, (b) assignments by
novation from Sequenom to Illumina of the Sequenom License Agreements (as
amended) as of 11:59 P.M. Pacific Time on December 2, 2014, (c) grants
(following such assignments by novation) by Illumina to Sequenom of sublicenses
under Illumina’s rights under the Inventions subject to the License Agreements,
and (d) the Illumina License Agreements (collectively, “Settlement-Related
Agreements”).
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and other agreements set forth herein and the mutual benefits to be gained by
the performance hereof, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and accepted, the
Parties hereby agree as follows:

1 of 6

--------------------------------------------------------------------------------



1.Definitions.
(a)    “Licensed Product” shall mean, collectively, Licensed Product as defined
in any one or more of the License Agreements.
    

2 of 6

--------------------------------------------------------------------------------




(b)    “Non-IVD Net Sales” shall mean with respect to a Non-IVD Licensed Product
sold by Sequenom or its Affiliates, the gross revenue actually received by
Sequenom or its Affiliates for the sale to any third party of such Non-IVD
Licensed Product.
(c)    “US T 21 Test” shall mean a non-invasive, prenatal, circulating
cell-free, fetal nucleic acid-based trisomy 21 test for United States sales
only.
(d)    Any capitalized term not defined in this Agreement shall have the meaning
ascribed to such term in the respective License Agreements (as amended to date,
including by the Settlement-Related Agreements).
2.    Payments. In consideration for University’s agreement to the
Settlement-Related Agreements, Sequenom shall pay to University:
(a)    Within ten (10) days after the Effective Date, the following amounts:
(i)    Six million US dollars (US$ 6,000,000);
(ii)    Fifty Thousand US dollars (US $50,000) for […***…]; and
(iii)    One Hundred Thousand US dollars (US $100,000) for […***…].
(b)    Provided that at least one of the patent applications subject to the
Pooled Patents Agreement effective as of December 2, 2014 (the “Pooled Patents
Agreement”), between Illumina and Sequenom is still pending or at least one of
the issued patents has not expired, an incurred royalty on Non-IVD Net Sales
equal to the following (the “Non-IVD Royalty”):
(i)    For such sales of Non-IVD Licensed Products by Sequenom or its Affiliates
during 2015, the amount equal to […***…] percent ([…***…] %) of the Non-IVD Net
Sales for such sales, up to […***…] US dollars (US$ […***…]);
(ii)    For such sales of Non-IVD Licensed Products by Sequenom or its
Affiliates during 2016, the amount equal to […***…] percent ([…***…] %) of the
Non-IVD Net Sales for such sales, up to […***…] US dollars (US$ […***…]);
(iii)    For such sales of Non-IVD Licensed Products by Sequenom or its
Affiliates during 2017, the amount equal to […***…] percent ([…***…] %) of the
Non-IVD Net Sales for such sales, up to […***…] US dollars (US$ […***…]);
(iv)    For such sales of Non-IVD Licensed Products by Sequenom or its
Affiliates during 2018, the amount equal to […***…] percent ([…***…] %) of the
Non-IVD Net Sales for such sales; and



3 of 6

--------------------------------------------------------------------------------




(v)    For such sales of Non-IVD Licensed Products by Sequenom or its Affiliates
during 2019, the amount equal to […***…] percent ([…***…] %) of the Non-IVD Net
Sales for such sales.
(c)    An additional royalty on Non-IVD Net Sales in respect of each sale of US
T 21 Test sold by Sequenom or its Affiliates equal to […***…] percent ([…***…]%)
of Non-IVD Net Sales for such US T 21 Test (the “US T 21 Test Royalty”).
(i)    The US T 21 Test Royalty shall expire upon a cumulative royalty payment
attributable to this […***…]% of Non-IVD Net Sales to University, whether under
the License Agreement (’335) for sales prior to the Effective Date or under this
Section 2(c) for sales on or after the Effective Date, of […***…] US dollars (US
$[…***…]). For the avoidance of doubt, Sequenom does not have an obligation to
pay the full $[…***…], or any portion thereof, except as incurred based on such
Non-IVD Net Sales during the term of the term of the License Agreement (’335)
and subject to Section 2(c)(iii) below.
(ii)    The US T 21 Test Royalty shall apply to sales of the US T 21 Test,
regardless of whether or not the Inventions within University Docket No.
[…***…]335 related to the US T 21 Test. Solely for purposes of this
Section 2(c), the term “Non-IVD Licensed Product” in the definition of Net Sales
Value in the License Agreement (‘335) shall be replaced with the term “US T 21
Test”.
(iii)    The provisions of this Section 2(c) shall survive any termination of
the License Agreement (’335) by Licensee, unless such termination is due to a
material breach of the License Agreement (’335) or of the Sponsored Research
Agreement (No.TS116377) between University and Sequenom.
(d)    During the term of the Pooled Patents Agreement, an additional royalty
equal to […***…]% of any minimum payments (or the portion thereof), if any,
actually paid by Illumina to Sequenom, less any amounts credited or offset by
Illumina against the applicable minimum payment amounts by Illumina thereunder
(the “Minimum Payment Royalty”).
(e)    The royalties provided for in Section 2(b), 2(c) and 2(d) shall be paid
semi-annually, and shall be in arrears ninety (90) days after the last day of
June and December in each year in accordance with Section 5.
3.    Commercialization Report and Accounting for and Payment of Royalties and
Maintenance of Records.
(a)    Sequenom shall, within 90 days after the last day of June, and December,
send to University a confidential commercialization report which comprises a
statement specifying royalties payable to University, which shall include the
quantities of Non-IVD Licensed Product or US T 21 Test, as applicable, sold or
otherwise disposed of, the sales price of Non-IVD Licensed Product or US T 21
Test, as applicable, sold or otherwise disposed of, and a calculation showing

4 of 6

--------------------------------------------------------------------------------



the royalties due. There shall be no cross-collateralization, no accounts shall
be offset and no other adjustment shall be made between the Non-IVD Licensed
Product or US T 21 Test, as applicable, or between territories, areas or
countries of the Territory unless provided otherwise in the License Agreement
(’335).     
(b)    Royalty payments attributable to the Non-IVD Royalty, the US T 21 Test
Royalty and the Minimum Payment Royalty shall be individually itemized in
statements from Sequenom to University.
(c)    The first commercialization report, covering the period from the
Effective Date to the 31st of December, 2014 shall be due on 1st of April, 2015.
Each subsequent commercialization report should cover a period of six months as
stipulated in Section 2(e).
(d)    Sequenom shall keep during the term of this Agreement and two years
thereafter, records or accounts sufficient to enable accurate calculations of
royalties due to University under this Agreement. University shall be entitled
to appoint an auditor not employed by the University and reasonably acceptable
to Sequenom to determine the correctness of any royalty statement or royalties
payable or paid hereunder. The cost of inspection by such auditor shall be borne
by University unless the auditor’s report indicates that Sequenom has
under-reported its sales of Non-IVD Licensed Product or US T 21 Test, as
applicable by more than five (5) percent in which case Sequenom shall bear the
full cost of such audit.
4.    Interference Expenses. Sequenom further agrees to reimburse University for
documented Interference Expenses incurred during the Term of the applicable
License Agreement in the Territory; […***…]. Said reimbursements to be made to
University within thirty (30) days upon presentation of invoice to Sequenom
therefor.
5.    Payment Terms. All payments to be paid hereunder shall be made in
reference to this Agreement for purpose of identification. All payments to
University are to be made payable to “The Chinese University of Hong Kong”, to
be in US dollars and to be sent to the Office of Research and Knowledge Transfer
Services at the above address of University or by wire transfer to the following
account:
Account Name: The Chinese University of Hong Kong
Account No.:    […***…]
Swift Code:    […***…]
Name of Bank: […***…]
[…***…]
[…***…]
and shall be paid in full without any deductions, save for such tax as Sequenom
is legally bound to withhold. Sequenom shall provide reasonable assistance to
University, free of charge, to recover any tax so withheld.

5 of 6

--------------------------------------------------------------------------------



6.    Additional Covenant. Sequenom shall not terminate the Pooled Patents
Agreement without the University’s prior written consent.
7.    Confidentiality. The terms of this Agreement shall be deemed confidential
information under this Agreement and there shall be no public disclosure except
with prior mutual agreement, unless as provided for in this Section 7. In the
event that a Party is required to publicly disclose the terms of this Agreement
pursuant to the rules of any securities exchange

6 of 6

--------------------------------------------------------------------------------




or the U.S. Securities and Exchange Commission, or other regulatory or
governmental agency, to which any Party is subject, the Party shall, where
legally permissible, give prior written notice to the other Party, redact as
much confidential information as is permitted under such rules and shall agree
on all such redactions with the other Party prior to disclosure, except where
such agreement may be precluded by advice of legal counsel of a Party.
8.    Term and Termination. This Agreement shall come into effect on the
Effective Date and, unless terminated earlier in accordance with this Agreement,
shall continue in force for until the expiration or earlier termination of the
License Agreements.
9.    Governing Law and Jurisdiction.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the Hong Kong SAR, excluding conflict-of-law principles that would cause
the application of the laws of any other jurisdiction.
(b)    Should Sequenom bring suit under or relating to this Agreement, such
suit, any resulting counterclaim, and the Agreement shall be governed by and in
accordance with the laws of the Hong Kong SAR and the Parties hereby agree to
submit to the exclusive jurisdiction of the courts of the Hong Kong SAR, without
regard to any choice of forum principles that might apply to move the forum to
another jurisdiction. Should University bring suit under or relating to this
Agreement, such suit and any resulting counterclaim, and this agreement shall be
governed by and construed in accordance with the laws of the Hong Kong SAR and
the Parties hereby agree to submit to the exclusive jurisdiction of any of the
state of federal courts of California, Delaware, or the state where Sequenom is
incorporated or maintains a principal place of business, to be chosen at
University’s discretion, without regard to any choice of forum principle that
might apply to move the forum to another jurisdiction.
10.    Assignment. Sequenom shall not assign, mortgage, charge or otherwise
transfer any rights and obligations under this Agreement (and any attempt to do
so shall be null and void), without the prior written consent of University,
provided, however, that each Party may assign its rights and obligations
hereunder without such consent to an entity that acquires all or substantially
all of the business or assets of the party to which this Agreement pertains,
whether by merger, reorganization, acquisition, sale, or otherwise, provided
that reasonable prior written notice is given to the other Party and the
Assignee shall expressly in writing assume all rights and obligations of
Sequenom under this Agreement. Upon such assignment, Assignee shall assume all
rights and obligations under this Agreement. Sequenom shall procure the Assignee
to enter into novation agreements with University and shall procure that either
Sequenom or the Assignee shall bear all reasonable costs incurred by University
(including legal costs and attorney charges) in connection with the novation
agreements as well as the registration or giving of notice to patents
administrations and other relevant third parties as necessitated by the
assignment.
(The remainder of this page is intentionally left blank.)

7 of 6

--------------------------------------------------------------------------------



In witness whereof, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective duly authorized officers.


Sequenom, Inc.


By:        /s/ Bill Welch____________
Name:     Bill Welch_______________
Title:    CEO____________________




The Chinese University of Hong Kong


By:        /s/ Fanny M. Cheung_______
Name:    Professor Fanny M. Cheung_
Title:    Pro-Vice-Chancellor________





8 of 6